Martin, J.
I concur in the opinion just expressed, except in the part which declares it necessary, that the prayer for a sequestration should be accompanied by some other evidence, than the oath of the applicant, or his agent.
If the question was res nova, I would perhaps, have no difficulty in acceding to the proposition; but ever since the Americans took possession of this country, process (directed to issue on the judge being satisfied with the truth of the allegations in the petition) has been obtained on the oath of the applicant; and it is too late, in my humble opinion, to examine the question. The evil which is *640apprehended might result from the continuation of the practice, appear to me merely theoretical. During nearly eighteen years this practice has prevailed, no case has happened, in my knowlege, which excites such an apprehension.
Mazereau and Livinston for plaintiff, Hawkins and Derbigny for defendants.
I think, that if the judge be satisfied of the truth of the facts alleged in the affidavit of the applicant, he may order the writ of sequestration to issue, and that this is left to his discretion; and if that discretion be properly exercised, this court ought not to interfere. In the present case, I think it was.